Name: Council Regulation (EC) No 500/94 of 21 February 1994 concerning the conclusion, on behalf of the European Community, of the Protocol on the provisional application of the Agreement establishing an International Science and Technology Center
 Type: Regulation
 Subject Matter: technology and technical regulations;  research and intellectual property;  European construction;  international affairs
 Date Published: nan

 8.3.1994 EN Official Journal of the European Communities L 64/1 COUNCIL REGULATION (EC) No 500/94 of 21 February 1994 concerning the conclusion, on behalf of the European Community, of the Protocol on the provisional application of the Agreement establishing an International Science and Technology Center THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 235 in conjunction with Article 228 (2), first sentence and (3), first subparagraph thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the conclusion of the Protocol by the European Community will help, pending the entry into force of the Agreement establishing an International Science and Technology Center signed on 27 November 1992, to achieve the Community's objectives; Whereas the Treaty does not provide, for the adoption of this Regulation, powers other than those of Article 235, HAS ADOPTED THIS REGULATION: Article 1 The Protocol on the provisional application of the Agreement establishing an International Science and Technology Center is hereby approved on behalf of the European Community. The text of the Protocol is attached to this Regulation. Article 2 The President of the Council shall, on behalf of the European Community, give the notification provided for in Article I of the Protocol. Article 3 Articles 3 and 4 of Regulation (EEC) No 3955/92 (2) shall apply. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1994. For the Council The President Th. PANGALOS (1) OJ No C 61, 28. 2. 1994. (2) OJ No L 409, 31. 12. 1992, p. 1.